In re Eisworth-Talbert, Inc., et al., applying for writs of certiorari, mandamus, prohibition, remedial and supervisory, to the Court of Appeal, Fourth Circuit, No. 10944. Parish of Orleans. No. 79-629.
Writ granted. Stay granted as to Capt. Charlie J. Talbert, Jr. See 50 U.S.C.A. App. Sec. 521; trial judge should exercise discretion as to continuance as to co-defendants. 50 U.S.C.A. App. Sec. 521, annotation 22.
SUMMERS, C. J., is of the opinion applicant is entitled to a stay because he is “involved” in these proceedings.